Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This office action is in response to the application filed on 07/16/2019.  
The drawings filed on 07/16/2019 are acceptable.
Claims 1-21 are pending and have been examined.

Claim Objection
Claims 19 & 20 are objected to because of the following informalities:  It appears that " wherein logic circuit” should be “wherein the logic circuit”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7, 9-11 & 16-21 are rejected under 35 U.S.C. 102(a)(1) and 102( a)(2) as being anticipated by Colarossi et al. (U.S. 2019/0190249 A1).

In re to claim 1,  Colarossi et al. disclose an active power blocking circuit in series with a squib (i.e. 200, fig. 8, see p. [0050]), the active power blocking circuit comprising: a logic circuit (i.e. 254/264/274); a first switch (i.e. 224/234) having a first side connected to a positive connection (i.e. 242) and a second side connected to a negative connection (i.e. source of 234 is connected to ground); a second switch (i.e. 216) having a first side connected to the positive connection (i.e. 207) and a second side connected to the negative connection through a diode (i.e. switch may be connected to an electrical ground though a diode (i.e. see p. [0022]); and an amplifier (i.e. 250) connected the second side of the second switch (i.e. source of 216), an output of the amplifier being connected to the logic circuit (i.e. 254, see fig. 8).  
In re to claim 2, Colarossi et al. disclose the active power blocking circuit (i.e. 200, fig. 8, see p. [0050]) of claim 1, wherein the first switch is comprised of a first transistor and a second transistor (i.e. 224 & 234, fig. 8).  
In re to claims 3-7, Colarossi et al. disclose the active power blocking circuit (i.e. 200, fig. 8, see p. [0050]) of claim 2, wherein the first transistor (i.e. 224) having a drain connected to the positive connection (i.e. 242) and a source connected to a source of the second transistor, the drain of the second transistor being connected to the negative connection (i.e. sources of 224 and 234 are connected to the ground, see fig. 8); wherein the source of the first transistor and the source of the second transistor are connected to the amplifier (i.e. sources of 224 and 234 are connected to 242, which is input to amplifier 250 see fig. 8); wherein the second switch is a third transistor (i.e. 216), a drain of the third transistor being connected to the positive connection (i.e. 207), a source of the third transistor being connected to the negative connection through the second transistor (i.e. the sources of transistors 216, 224 & 234 are all connected to the ground, see fig. 8); wherein a drain of third transistor (i.e. 216) is connected to the positive connection 
In re to claims 9-11, Colarossi et al. disclose the active power blocking circuit (i.e. 200, fig. 8, see p. [0050]) of claim 1, further comprising a third switch (i.e. 216) having a first side connected to the positive connection (i.e. 216) and a second side connected to the negative connection through a diode (i.e. see p. [0022]), the second side of the third switch being connected to the amplifier (i.e. 250); further comprising a power storage device (i.e. 108) in communication with the positive connection (i.e. 107 see fig. 8); wherein the power storage device comprises a capacitor and a diode, an anode of the diode being connected to the positive connection, a cathode of the diode being connected to the capacitor (i.e. see fig. 8 and p. [0022]).
In re to claims 16 & 17, Colarossi et al. disclose an active power blocking circuit in series with a squib (i.e. 200, fig. 8, see p. [0050]), the active power blocking circuit comprising: a logic circuit (i.e. 254/264/274) having an active state and a first sensing state (i.e. see p. [0052]); a first switch (i.e. 224) having a first side connected to a positive connection (i.e. 242) and a second side connected to a negative connection (i.e. the ground), the first switch conducting in the active state (i.e. see p. [0051]); a second switch (i.e. 234) having a first side connected to the positive connection (i.e. 246) and a second side connected to the negative connection through a diode, the second switch conducting in the first sensing state (i.e. see p. [0051]); and an amplifier  (i.e. 260) connected the second side of the second switch (i.e. source of 234), an output of the amplifier 
In re to claims 18-20, Colarossi et al. disclose the active power blocking circuit in series with a squib (i.e. 200, fig. 8, see p. [0050]), of claim 16, further comprising a third switch (i.e. 216) having a first side connected to the positive connection (i.e. 207) and a second side connected to the negative connection through the diode (i.e. see p. [0022]), the third switch conducting in a second sensing state of the logic circuit (i.e. 254, see p. [0057]); wherein logic circuit (i.e. is configured to measure the output of the amplifier in the first sensing state (i.e. see p. [0057]);  
wherein logic circuit is configured to transition from the active state to the first sensing state based on a timer (i.e. see ps. [0057-0058]).  
In re to claims 21, Colarossi et al. disclose an active power blocking circuit in series with a squib (i.e. 200, fig. 8, see p. [0050]), the active power blocking circuit comprising: a logic circuit (i.e. 254/264/274); a first switch (i.e. 224) having a first side connected to a positive connection (i.e. 242) and a second side connected to a negative connection (i.e. the ground); a second switch (i.e. 234) having a first side connected to the positive connection (i.e. 242) and a second side connected to the negative connection through a diode (i.e. see p. [0022]); and a third switch (i.e. 216) having a first side connected to the positive connection (i.e. 242) and a second side connected to the negative connection through a diode (i.e. see p. [0022]); - 20 -Attorney Docket No. 16440-312 a first amplifier (i.e. 250) having a positive input connected to the second side of the third switch (i.e. source of 216) and a negative input connected to an internal reference voltage (i.e. 252), and an output of the first amplifier being connected to the logic circuit (i.e. 254); and a second amplifier (i.e. 260) having a negative input connected a squib monitoring input (i.e. 244) and a positive input 

Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but 
would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The following is a statement of reasons for the indication of allowable subject matter:

In re to claim 8, None of the cited prior art alone or in combination disclose or teach the claimed inventions in which “a reverse sensing amplifier having a negative input connected to squib monitoring connection and a positive input connected to a voltage source”.  

Claims 12-15 are allowed over the art of record. 
	The following is an examiner’s statement of reasons for allowance:-
In re to claim 12, None of the cited prior art alone or in combination disclose or teach the claimed inventions in which “A duplex restraint module comprising: a first squib; a first active power blocking circuit in series with the first squib, the first active power blocking circuit comprising a logic circuit, a first switch, a second switch and an amplifier, a second squib; and a second active power blocking circuit in series with the second squib, the second active power blocking circuit comprising a logic circuit, a first switch, a second switch and an amplifier”.
The art of record does not disclose the above limitations, nor would it be obvious to modify the art of record so as to include either of the above limitations.
In re to claims 13-15, claims 13-15 depend from claim 12, thus are also allowed for the same reasons provided above.     
Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the
claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in its entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEMANE MEHARI whose telephone number is (571)270-7603.  The examiner can normally be reached on M-F 9AM TO 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on (571) 270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/YEMANE MEHARI/Primary Examiner, Art Unit 2839